MEMORANDUM **
Respondent’s unopposed motion to dismiss is construed as a motion for summary disposition in part and a motion to dismiss is part. So construed, we conclude that this petition for review is appropriate for summary disposition in part because petitioners’ motion to reopen filed with the Board of Immigration Appeals (“BIA”) violated the time limitation on motions to reopen. See 8 C.F.R. § 1003.2(c)(2). A motion to reopen must be filed within 90 days after the date on which a final administrative decision was filed. Id. The final order of removal was entered by the Board on March 10, 2004. Petitioners’ motion to reopen was not filed until August 11, 2006. Accordingly, this petition for review is denied in part. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
Respondent’s unopposed motion to dismiss this petition for review in part for lack of jurisdiction is granted. This court lacks jurisdiction to review the BIA’s decision whether to invoke its sua sponte reopening authority. See Ekimian v. INS, 303 F.3d 1153, 1159 (9th Cir.2002).
All other pending motions are denied as moot. The temporary stay of removal confirmed by Ninth Circuit General Order *2146.4(c) shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED IN PART and DISMISSED IN PART.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.